Citation Nr: 0600149	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for discharge from the 
right breast.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1986 
to September 1991.


This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for discharge from the right 
breast. 


FINDING OF FACT

The competent medical evidence of record does not show a 
current disability manifested by discharge from the right 
breast.


CONCLUSION OF LAW

A current disability manifested by discharge from the right 
breast was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1110, 1153, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date. 38 
C.F.R. § 3.159.

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

The RO notified the veteran of the information and evidence 
necessary to substantiate the claim and the respective 
responsibilities of each party for obtaining and submitting 
evidence, including any evidence in the veteran's possession, 
by way of a February 2002 VA letter, prior to the June 2002 
rating decision.  Additionally, the RO, by the June 2002 
rating decision, a December 2002 statement of the case, and a 
October 2005 supplemental statement of the case, notified the 
veteran of the laws and regulations pertaining to service 
connection and provided a detailed explanation why service 
connection was not warranted for discharge from the breast 
under the applicable laws and regulations based on the 
evidence provided.

In addition, in a March 2005 letter, the RO notified the 
veteran of the evidence needed to substantiate her claim, and 
offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, and would determine whether any 
additional information was needed to process her claim.  The 
RO notified the veteran of her responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for her.  

In light of the foregoing, the Bord finds that the rating 
decision, SOC, SSOC's, and notice letter dated in March 2005 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims hat he might have) and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. In a June 2002 rating decision, the RO denied 
service connection for nipple discharge.  In March 2005, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate her claim on appeal, 
and clarified what information and evidence must be submitted 
by the veteran, and what information and evidence would be 
obtained by VA. 

The CAVC has held that even when notice is not provided prior 
to the initial unfavorable decision by the AOJ on the 
appellant's claim, as required by Pelegrini, supra, this 
deficiency is not prejudicial to the appellant when 
subsequent VA actions "essentially cured the error in the 
timing of the notice." Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the veteran did not have full notice prior 
to the first AOJ adjudication of the claim, the subsequent 
March 2005 VA letter corrected any procedural errors.  The 
March 2005 notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 28 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). Thus, any defect with respect to the timing of the 
VCAA notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records from October 1986 to May 1991.  The evidence also 
includes medical records from the veteran's private physician 
dated March 2003.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4). Here, 
VA provided a VA medical examination in December 2003, and 
the examiner rendered a medical opinion regarding the 
pertinent issues in this matter.

Upon a review of the claims folder, the Board finds that the 
veteran and her representative were notified of the evidence 
and information necessary to substantiate her claim for 
service connection; were notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence she had to the RO. 
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a claim of service connection for discharge 
from the right breast. The veteran states that she has had 
discharge from her right breast since 1988, during active 
service, and that the pain her breast has increased since 
separation. Thus, the veteran asserts that her condition 
should be service connected, entitling her to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306. Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The CAVC has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence showing: (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service medical records indicate that the veteran was seen 
twice for discharge from the right breast in September 1986 
and January 1988. The September 1986 examination did not find 
any abnormalities.  The January 1988 medical record reports 
that the veteran's breast examination was normal; no tests, 
medication, or further treatment was prescribed. There is no 
mention of breast abnormality in the veteran's May 1991 
separation examination.

A December 2003 VA examination noted that the veteran had a 
greenish discharge from her both breasts. The examiner noted 
that the veteran had a palpable nodule in her right breast, 
one by one centimeter in size below the right areola.  When 
the lump was palpitated, discharge released from the right 
nipple. A similar discharge released from the left nipple. 
The examiner noted that after the nodules are palpitated, the 
nodules disappear and are no longer palpable.  There were no 
other cysts or masses noted in either breast.  The veteran 
told the examiner, and the record reflects that the veteran 
has yearly mammograms, most recently in 2004, which have all 
been negative. The VA examiner concluded that while there was 
discharge from the breasts, the condition did not affect her 
job or home life. The examiner did not diagnose the veteran 
with breast disease or any other condition.

The veteran's March 2003 private medical examination reported 
that though the veteran had discharge from the right breast, 
it was probably benign since there was no mammographic 
evidence of malignancy of the breast.  The private physician 
ordered a prolactin level test, however, recommended no 
further treatment based on the results of that test.  Like 
the VA examiner, the private physician did not diagnose the 
veteran with breast disease or any other condition.           

Although the record shows satisfactory evidence of discharge 
from the right breast and subjective complaints of breast 
pain, service connection cannot be granted if there is no 
present disability. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306. The CAVC has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury. 
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Disability 
means "impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect."). In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, both the VA and private examiners agree that 
the veteran has discharge from the right breast, but offer no 
diagnosis for the condition.  The VA examiner specifically 
reported that the veteran's condition does "not affect the 
patient's job or home life."  Additionally, annual 
mammograms are negative as to the finding of breast disease 
or any other condition.    

The Board notes the veteran's argument that she has a current 
disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not show that the veteran has 
a current disability or diagnosis.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, the claim of service connection for discharge form the 
right breast is denied. 38 C.F.R. §§ 3.303, 3.304.  In making 
this decision, the Board has considered the benefit-of-the-
doubt doctrine, but it does not apply here because the 
evidence is not in approximate balance.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for discharge from the 
right breast is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


